365 F.2d 540
ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48, AFL-CIO, Its Affiliated Local Unions and Its Agents, and Building and Construction Trades Council of San Bernardino and Riverside Counties, AFL-CIO, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Petitioner,NATIONAL LABOR RELATIONS BOARD, Respondent.v.ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48, AFL-CIO, Its Affiliated Local Unions and Its Agents, and Building and Construction Trades Council of San Bernardino and Riverside Counties, AFL-CIO, Respondents.
No. 17388.
No. 19990.
United States Court of Appeals District of Columbia Circuit.
Argued June 13, 1966.
Decided July 14, 1966.

Mr. Herbert M. Ansell, Los Angeles, Cal., of the bar of the Supreme Court of California, pro hac vice, by special leave of court, with whom Messrs. Herbert S. Thatcher and David S. Barr, Washington, D. C., were on the brief, for petitioners in No. 17,388 and respondents in No. 19,990.
Mr. Hans J. Lehmann, Attorney, National Labor Relations Board, with whom Messrs. Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Gary Green, Attorney, National Labor Relations Board, were on the brief, for respondent in No. 17,388 and petitioner in No. 19,990.
Before BAZELON, Chief Judge, and BURGER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The background of this case is adequately exposed in our prior opinion, reported at 117 U.S.App.D.C. 233, 328 F.2d 534 (1964). Therein we remanded the case to the Board "so that the record may be supplemented with the text and details of Paragraphs Four and Five" of the bargaining agreement between the G. Oberman Company and the Building and Construction Trades Council of San Bernardino and Riverside Counties, AFL-CIO. 117 U.S.App.D.C. at 238-239, 328 F.2d at 539-540. The record has now been supplemented with these paragraphs1 of the contract, as well as additional evidence, and the Board, after reconsideration in the light of the additional evidence, has reaffirmed its prior order. 153 N.L.R.B. No. 80 (July 7, 1965).


2
We conclude, with the Board, that Paragraphs Four and Five are inseparable, and that the union's2 threat to picket for violation of Paragraph Five was in fact an attempt on its part, in violation of § 8(b) (4) (ii) (B), 73 Stat. 525, 542, 29 U.S.C. § 158(b) (4) (ii) (B), to employ secondary pressure to compel Oberman to cease doing business with a subcontractor because it was not a signatory to a contract with the union.3 For this reason, we affirm action of the Board and enforce its order.


3
Affirmed.



Notes:


1
 These paragraphs read:
IV
The EMPLOYER agrees that if he shall subcontract any work, provision shall be made in such subcontract for all of the work performed by said contractor coming under the jurisdiction of any union affiliated with said COUNCILS, to be performed pursuant to an executed current agreement with the appropriate union having work and territorial jurisdiction, affiliated with the COUNCIL in which area the work is performed.
V
The EMPLOYER agrees that in the event he subcontracts any work and the subcontractor fails to pay the wages or fringe benefits provided under the appropriate agreement with the union affiliated with the COUNCIL, that the EMPLOYER shall become personally liable for such sums, and such sums shall immediately become due and payable by the EMPLOYER.


2
 The union is the Orange Belt District Council of Painters No. 48, AFL-CIO. It is a member of the Building and Construction Trades Council


3
 See Meat and Highway Drivers, Dockmen, etc. v. N.L.R.B., 118 U.S.App.D.C. 287, 295-296, 335 F.2d 709, 717-718 (1964); Truck Drivers Union Local No. 413, etc. v. N.L.R.B., 118 U.S.App.D.C. 149, 158, 334 F.2d 539, 548,cert. denied, 379 U.S. 916, 85 S. Ct. 264, 13 L. Ed. 2d 186 (1964); Orange Belt District Council of Painters No. 48 v. N.L.R.B., 117 U.S.App. D.C. 233, 237-238, 328 F.2d 534, 538-539 (1964); Retail Clerks Union Local 770 v. N.L.R.B., 111 U.S.App.D.C. 246, 251-252, 296 F.2d 368, 373-374 (1961). Compare District No. 9, International Ass'n of Machinists v. N.L.R.B., 114 U.S.App.D.C. 287, 290, 315 F.2d 33, 36 (1962).